Granger, J.
-The case is before us on a certificate of the trial judge presenting a question as follows: “Was the statement contained in said original notice, *474‘and you are further notified that a writ of attachment has been issued, and the C., M. & St. P. R. Co. has been attached as garnishees,’ a sufficient notice to the defendant of the pendency of garnishment proceedings, to give the justice jurisdiction to render judgment against said garnishee, condemning the fund in its hands to the satisfaction of plaintiff’s judgment, no other notice of any kind having been served upon the defendant in said case? If the foregoing question is answered in the affirmative, the judgment of this court should be affirmed; if in the negative, it should be reversed.” Appellant relies on a provision of the Code, section 2975, which treats of the subject of garnishment as follows: “But no judgment shall be entered in any garnishment proceedings, condemning the property or debt, in the hands of the garnishee, until the principal defendant shall have had ten days’ notice of such proceedings. * * * If the case is pending before a justice of the peace, the defendant shall have at least five days’ personal notice of such proceeding.” The requirement of the statute is that the principal defendant shall have notice of the garnishment proceeding. In this case the notice is that a writ of attachment has been issued, and that the railway company has been attached as garnishee. Appellant’s thought is that this notice must be “of the institution of condemnation proceedings,” which we understand to mean after judgment against the defendant, when proceedings may be had against the garnishee. We do not think that. The notice fully apprised defendant that such proceedings were instituted. He knew of the return day of the notice, and that his default would authorize judgment against him. He must, or at least should, have understood that, with the notice he had, the garnishment *475proceedings would follow, and lie, of course, knew of the indebtedness. His opportunities were abundant to protect his rights. The judgment is affirmed.